TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00121-CV



             State of Texas and Texas Department of Transportation, Appellants

                                                  v.

                                       Signad, Ltd., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-07-001982, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 This cause is before the Court on the parties’ joint motion to abate appeal pending

the Texas Department of Transportation’s processing of Signad’s new billboard permit application.

We grant the parties’ joint motion and abate this appeal for a period of sixty days. The parties are

ordered to report to this Court on the status of this matter on or before sixty days from the date of

this order. If the parties wish to dispose of the appeal at that time, a proper motion to dismiss shall

be filed in this Court. If additional time is needed, the parties may request further abatement

of the appeal.




                                               Diane Henson, Justice

Before Justices Patterson, Puryear and Henson

Abated

Filed: June 4, 2008